Citation Nr: 0121806	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  98-11 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation for decreased pulmonary 
capacity and thick pleural rind (claimed as breathing 
problems) due to VA treatment, under the provisions of  
38 U.S.C.A. § 1151 (West 1991).

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for coronary artery 
disease with a history of a myocardial infarction, to include 
as secondary to nicotine addiction.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for vertigo.

7.  Entitlement to service connection for rhinitis.

8.  Entitlement to service connection for residuals of a 
right ankle injury.

9.  Entitlement to service connection for tinea unguium.

10.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1964, 
and from October 1973 to February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The veteran was provided a videoconference hearing before the 
undersigned Member of the Board in November 2000.  
Regrettably, a portion of the tape was lost, and a complete 
transcript was not made of the hearing.  In March 2001 
correspondence, the Board asked the veteran whether he sought 
another Board hearing.  That correspondence informed the 
veteran that a failure to respond within 30 days would result 
in a presumption that he did not want another hearing.  The 
veteran did not respond, and the claim is now before the 
Board.


                                                            
REMAND

The Board notes at the outset that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (Supp. 2001) (the "Act" or "VCAA"), 
which substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes potentially relevant to 
the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  The Act also 
eliminated the doctrine of a well-grounded claim, which 
originated through judicial review.  Prior to the Act, the VA 
had no duty to assist a claimant in the absence of a well-
grounded claim.  For the reasons that follow, the Board finds 
that further development is needed to comply with the Act in 
regard to all of the veteran's claims in appellate status.  

                                                    I.  
Service connection

                                                            
A.  Prostatitis

The veteran is asserting that service connection is warranted 
for chronic prostatitis.  Service medical records on file 
show that, in March 1973, the veteran had complaints of right 
lower quadrant pain without radiation.  Objectively, his 
prostate was soft and tender, and he was diagnosed with 
prostatitis.  He again sought treatment for prostate 
complaints in June 1978, to include urinary hesitancy and a 
slight decrease in force.  His prostate was described as soft 
and slightly boggy.  Nonspecific urethritis versus 
prostatitis was diagnosed.  An August 1978 follow-up 
treatment record noted that upon digital rectal examination 
that the veteran's prostate was within normal limits.  A 
January 1981 separation examination report noted that the 
veteran had a normal genitourinary system, as did service 
department annual examination reports dated from 1982 to 
1985.  At the time of a November 1994 VA general medical 
examination, the veteran's genitourinary system did not have 
any abnormality.  An August 1998 VA treatment record, 
however, noted that the veteran had chronic prostate 
problems; a reading of that report suggests that this was a 
history as taken from the veteran, not from objective 
examination.

The veteran informed the RO hearing officer in July 1998 that 
his prostate problems originated during his service in the 
1970s.  He also stated that he was treated during his Reserve 
service for prostate problems, but he also testified that his 
last treatment was in the 1980s.  The veteran testified at 
his November 2000 videoconference hearing that he had been 
referred for further VA treatment for prostate problems, but 
he was not sure of the time.

In view of the veteran's in-service history of prostatitis 
and the apparent availability of some recent relevant VA 
treatment records, the Board finds that additional 
development is warranted.  Specifically, in order to satisfy 
its duty to assist the veteran, the RO should attempt to 
obtain all medical records concerning treatment of a prostate 
disorder, including those from VA facilities.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

                                                         B.  
Heart Disease
   
The veteran is seeking service connection for coronary artery 
disease with a history of a myocardial infarction secondary 
to nicotine addiction.  An unappealed October 1995 rating 
decision denied service connection for coronary artery 
disease on a direct basis.  As the veteran's current theory 
of causation is different than that adjudicated previously, 
this is a new claim.  Ephraim v. Brown, 82 F.3d 399, 401 
(Fed.Cir. 1996).  

In support of his claim, the veteran implicitly refers to the 
VA General Counsel's precedent opinion contained in OGCPREC 
2-93 (January 13, 1993), which held, among other things, that 
service connection for disability or death may be established 
if the evidence shows that the claimed injury or disease 
resulted from tobacco use in the line of duty during active 
service.  Further, OGCPREC 2-93 held that nicotine 
dependence, per se, as a disease entity for compensation 
purposes is an adjudicative matter, to be resolved by VA 
adjudicators, based upon medical principals relating to that 
condition.  (The opinion cited the Diagnostic and Statistical 
Manual of Mental Disorders (DSM), Third Edition, which in 
turn lists criteria for the definition of nicotine 
dependence.)  Hence, the opinion continued, if a veteran 
became nicotine dependent during service, and tobacco use 
resulting from that dependence led to a post-service 
development of a disability, in this case coronary artery 
disease and a myocardial infarction, then service connection 
could be established for the post-service disability.

Thereafter, in May 1998, Congress passed the Transportation 
Equity Act for the 21st Century, and the President signed 
this bill into law the following month.  The Act prohibited 
establishing service connection for tobacco use for claims 
filed after the President signed the Act into law, in June 
1998.  The veteran's claim was filed prior to the cited law, 
and hence, this claim cannot be dismissed as lacking legal 
merit.

Initially, a June 1988 annual examination report contained in 
service medical records from the veteran's Reserve service 
reflect that the veteran suffered a myocardial infarction in 
1987, and that he received treatment at the Muskogee VA 
Medical Center (VAMC).  These records also show that the 
veteran received an angioplasty at St. Francis Hospital in 
Tulsa.  None of these records have been obtained.  As a 
result of the Act, all of these records must be obtained 
prior to adjudication of this claim. 

In addition to the changes in the duty to assist and in the 
procedural development mandated by the Veterans Claims 
Assistance Act of 2000, other legislative changes which 
became law in November 2000 apply specifically to claims of 
entitlement to service connection for certain cardiac 
disorders by members of reserve components affected by those 
cardiac disorders during duty for training.  In the Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 301, 114 Stat. 1822, ___, Congress provided that 
strokes and heart attacks incurred or aggravated by members 
of reserve components in the performance of duty while 
performing inactive duty training are to be considered to be 
service-connected. Before the Board may complete appellate 
review of this claim, the effect, if any, of this legislative 
change must be considered by the RO.

In an April 1998 statement, Gary R. Davis, M.D., of the 
Columbia Senior Health Center-North Point, in Tulsa informed 
the RO that he had treated the veteran for 14 years for 
various disabilities, including his cardiovascular problems.  
Dr. Davis attributed the veteran's cardiovascular problems to 
occupational exposure to chemicals during service, as well as 
the initiation of nicotine dependence that began during 
service.  However, there is no indicatio in the service 
medical records of any in-service chemical exposure and the 
treatment records from Dr. Davis have not been obtained.  
While the veteran testified at a videoconference in November 
2000 that Dr. Davis has retired, and that his records were 
thus not available, Dr. Davis was apparently part of a group 
practice, and records may be available from them.  These 
records should likewise be obtained prior to adjudication of 
this claim.  

The Board is cognizant of additional medical evidence of 
record that appears to be favorable to the veteran's claim.  
Robert C. Harris, M.D., submitted a medical opinion in 
November 2000 linking the veteran's current cardiovascular 
problem to nicotine addiction, which he implicitly opined 
began during service.  However, this opinion was obtained 
almost 20 years after the veteran's separation from service 
and it is apparent that it was not based upon a review of the 
medical evidence in the claims file.  

There is also a photocopy of an undated Report of Medical 
Board that found the veteran unfit for service as a result of 
his cardiovascular problems.  That report stated that one 
factor that aggravated the cardiovascular problems was 
nicotine addiction that was aggravated by the stress of 
active service.  However, aside from the fact that the report 
was undated, it was not associated with the veteran's service 
medical records.  A review of the latter documents, to 
include a report of a separation examination, is negative for 
any complaints, clinical findings, or laboratory 
abnormalities that were attributed to nicotine addiction or a 
cardiovascular disorder.  Under these circumstances, it is 
the Board's judgment that the authenticity of the purported 
medical board report should be confirmed.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings. If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). It is the Board's judgment that the veteran should be 
afforded a VA cardiology examination that includes a review 
of all of the relevant evidence in the claims file and an 
opinion that addresses the etiology of the veteran's 
cardiovascular problems.
                                              
                                                       C.  
Hearing Loss
                                                           
Turning to the veteran's claim for service connection for 
hearing loss, impaired hearing will be considered to be a 
disability for VA compensation purposes when the auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz, is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies, 500, 1000, 
2000, 3000 or 4000 are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  Service medical 
records do not show hearing loss as defined by 38 C.F.R. 
§ 3.385.  

The veteran sought VA treatment for his hearing loss in 
November 1997.  At that time the veteran's speech recognition 
was 92 percent in the right ear and 96 percent in the left 
ear.  As the speech recognition score was below 94 percent in 
the right air, there is competent evidence of hearing loss in 
the right ear for VA purposes.  Dr. Davis' April 1998 
correspondence also indicated a causal relationship between 
hearing loss and the veteran's service.

The Board finds that a VA audiology examination that includes 
an opinion addressing the contended causal relationship is 
warranted.

                                      D.  Tinnitus, Rhinitis, 
and Vertigo 

As corollary issues, the veteran stated at his July 1998 
hearing before an RO hearing officer that he believed that 
his claimed hearing loss, tinnitus, 
rhinitis, and vertigo were interrelated.  Service medical 
records, to include the veteran's January 1981 separation 
examination report, show rhinitis, and a February 1980 
treatment record noted the veteran's complaints of vertigo.  
In the April 1998 statement, Dr. Davis stated that he had 
treated the veteran for hearing loss, tinnitus and vertigo 
for about 14 years.  These records have not been obtained.  
As noted above, while the veteran has since stated that any 
resulting treatment records were not available, the Board 
finds that the RO should attempt to contact the group 
practice that employed Dr. Davis and obtain any relevant 
treatment records that may be available.          

                                                          E.  
Right ankle

Service medical records also reveal that the veteran 
complained of pain in his right ankle in September 1978 of 
three weeks duration.  He was diagnosed with an ankle  sprain 
at that time.  The veteran did not receive follow-up 
treatment for this, and his January 1981 separation 
examination report noted that his feet and lower extremities 
were normal.  The veteran was provided annual examinations as 
a result of his subsequent Reserve service, which did not 
show a foot disorder.  He denied foot problems on the report 
of medical history portion of these annual examination 
reports, including one administered in July 1993, and his 
musculoskeletal system was noted to be normal on a November 
1994 VA general medical examination.  

However, in an August 1999 statement, E. P. Couch, M.D., of 
Muskogee informed the RO that as a result of the in-service 
injury, the veteran had had repeated strains and injuries to 
the ankle, but never casting.  Dr. Couch stated that over the 
past six to seven years the sprains had become more constant 
and troublesome.  The veteran was diagnosed with lateral 
instability of the right ankle.  

The veteran informed the RO hearing officer in July 1998 that 
he injured his right ankle while performing an obstacle 
course, and that ever since then he has had difficulty with 
it.  He stated that in 1981 or 1982 he received VA treatment 
for his ankle, and that since then he treated this disability 
largely on his own.

In light of the foregoing, the Board finds that additional 
development is warranted, to include obtaining the 1981 or 
1982 VA treatment records relating to his right ankle 
disability.  Bell, supra.  In addition, the Board finds that 
a VA examination that includes an opinion on the contended 
causal relationship is indicated.                                                            

                                                  F.  Tinea 
Unguium 

Turning to the veteran's claimed tinea unguium, the veteran 
was seen in January 1980 for complaints of a fungal infection 
of both feet.  He was diagnosed with tinea unguium and given 
medication at that time.  Upon his January 1981 separation 
examination, the veteran's feet and skin were clinically 
evaluated as normal.  Reserve service annual examinations 
dated since his 1981 release from active service also showed 
normal skin and feet, with the most recent annual examination 
performed in July 1993.  The veteran specifically denied skin 
diseases and foot problems on the report of medical history 
portion of the July 1993 annual examination.  A November 1994 
VA examination report also noted normal skin and feet.

Dr. Davis stated in April 1998 that he had treated the 
veteran for this skin disease, which he characterized as 
"tenia pedius," for 14 years.  As with the above issues, 
this physician did not submit treatment records, and while 
the veteran has asserted in his videoconference hearing that 
these records were not available, the Board believes that the 
RO should attempt to obtain these records from the group 
practice at the Columbia Senior Center-North Point.  
The Board further notes that the veteran informed an RO 
hearing officer in July 1998 that he received both VA and 
private treatment for his skin problems, and that this 
treatment included prescriptions.  He also stated that this 
was not treated.  It is not clear from the veteran's 
statements whether Dr. Davis' treatment was the exclusive 
treatment for his asserted skin problem.  All VA treatment 
records must be obtained.  Bell, supra. 
                                          
                                                      II.  
1151 Claim

The veteran asserts that compensation is warranted for 
decreased pulmonary capacity and thick pleural rind (claimed 
as breathing problems) based upon 38 U.S.C.A. § 1151 as a 
result of VA treatment performed in November 1995.  
Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
surgical treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997. VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  As the veteran filed his claim prior to October 1, 
1997, the only issue before the Board is whether he has 
suffered additional disability as the result of VA treatment 
in November 1995.

VA treatment records show that the veteran came to the VA 
medical center in Muskogee in November 1995 with complaints 
of difficulty breathing.  He was noted to have a right-sided 
pneumothorax, and a chest thoracostomy tube was inserted at 
that time.  He was discharged from that facility three days 
later.  In December 1995, the veteran again had pulmonary 
complaints, and he was diagnosed with pleural effusion, 
status-post spontaneous pneumothorax.  As a result of this 
claim for compensation, the RO referred the claims file to a 
VA physician in November 1997 for an opinion on this issue.  
She reviewed pertinent medical information, and summarized 
that the veteran had no current disabling residuals resulting 
from the placement of the chest tube.
In support of his claim, the veteran sought a private 
physician's opinion.  In the June 1998 opinion, E. Joseph 
Sutton, D.O., stated that the veteran had right-sided lateral 
pleural thickening and decreased forced vital capacity on 
pulmonary function tests.  Dr. Sutton attributed these 
findings to the November 1995 placement of the chest tube.  
In light of the apparently conflicting opinions, the Board 
finds that further development is needed on this issue.  
Colvin, supra.
                                               
               III.  Assignment of a Compensable Rating for 
Hemorrhoids

The veteran asserts that his service-connected hemorrhoids 
are disabling and warrant a compensable evaluation.  He 
testified at the November 2000 videoconference hearing that 
his hemorrhoids had increased in severity since his last VA 
compensation examination in 1997.  Given the length of time 
since the last  examination and the veteran's claim that his 
hemorrhoids have worsened, the Board finds that a current 
examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).

In view of the foregoing, these claims must be REMANDED for 
the following:

1.  The RO must contact the National 
Personnel Records Center and any other 
appropriate agency to obtain a report of 
an in-service Medical Board and any other 
relevant service records that may be 
available, to include all records 
pertaining to the veteran's active duty 
and inactive duty for training.  The RO 
must also list all of the veteran's 
active duty, active duty for training, 
and inactive duty for training dates.

2.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for the disabilities at issue. 
After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file, to include the VA medical 
center in Muskogee; the  Columbia Senior 
Health Center in North Point, Tulsa, 
Oklahoma; and Dr. E. P. Couch of 
Muskogee, and associate them with the 
record.  38 C.F.R. § 3.159 (2000).  

The RO should also offer the veteran an 
opportunity to provide any available 
evidence relevant to whether a cardiac 
disorder was manifested by an undiagnosed 
myocardial infarction or was aggravated 
during the performance of any period of 
active or inactive duty for training.  
After securing any necessary releases, 
the RO should attempt to obtain 
identified records, and notify the 
veteran as to the results of those 
attempts.

3.  The RO should also review the claims 
file and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  The RO is requested to refer the 
veteran's claims file to a pulmonary 
examiner for the purpose of obtaining an 
opinion as to whether he currently has 
additional disability as a result of the 
November 1995 VA treatment.  In this 
regard, the examiner is asked to review 
the relevant medical records, to include 
the June 1998 statement from Dr. Sutton 
and a November 1997 VA pulmonary function 
test report.  Upon a review of the entire 
record, the examiner is asked to opine 
whether it is as likely as not that the 
veteran currently has additional 
disability as a result of the November 
1995 VA treatment.  If the examiner finds 
that the veteran does not have any 
additional disability, he or she is asked 
to reconcile this opinion with the June 
1998 opinion.  Any tests deemed necessary 
should be conducted.  The claims file 
must be made available to the examiner 
for review.

5.  The RO is also asked to refer the 
veteran's claims file to an appropriate 
VA examiner to determine whether it is at 
least as likely as not that the veteran 
became nicotine dependent during his 
active service.  If so, that examiner is 
asked whether it is at least as likely as 
not that such caused or aggravated the 
veteran's coronary artery disease with a 
history of a myocardial infarction.  In 
this respect, if the authenticity of the 
report is confirmed, the examiner is 
directed to the undated Report of Medical 
Board that related that the veteran 
became nicotine dependent during service 
and that this dependence caused or 
aggravated coronary artery disease.  The 
examiner is also directed to post-service 
treatment records.  A complete rationale 
for all opinions expressed must be 
included in the examination report.  Any 
tests deemed necessary should be 
conducted.  The claims file must be made 
available to the examiner for review.

6.  Thereafter, the RO is requested to 
afford the veteran VA audiological and 
ear, nose and throat examinations. The 
examiners are requested to determine the 
nature, etiology and extent of any 
hearing loss, tinnitus, vertigo and 
rhinitis found to be present.  The 
examiner is specifically asked to opine 
whether the veteran has a hearing loss 
disability, tinnitus, vertigo and 
rhinitis and, if so, whether it is as 
likely as not that they are causally 
related to any incident of the veteran's 
service.  All opinions should be based on 
a clinical examination of the veteran and 
a review of the relevant service medical 
records and other pertinent medical 
evidence contained in the claims file.  A 
complete rationale for all opinions 
expressed must be included in the 
examination report.  Any tests deemed 
necessary should be conducted.  The 
claims file must be made available to the 
examiner for review.
  
7.  The RO is asked to afford the veteran 
a VA orthopedic examination for the 
purpose of determining the nature, extent 
and etiology of any right ankle 
disability that may be present.  In this 
regard, the examiner is asked to review 
service medical records, including 
periodic examination reports, and the 
records from Dr. Couch.  Based upon the 
examination and medical evidence of 
record, the examiner is asked to 
determine whether the veteran currently 
has a right ankle disorder and, if so, 
whether it is at least as likely as not 
that such is the result of any incident 
of service, to include trauma.  A 
complete rationale for all opinions 
expressed must be included in the 
examination report.  Any tests deemed 
necessary should be conducted.  The 
claims file must be made available to the 
examiner for review.

8.  The RO is also asked to afford the 
veteran a VA dermatological examination 
for the purpose of determining the 
nature, extent and etiology of any 
possible skin disorder of the feet.  The 
examiner's attention is drawn to service 
medical records showing a fungal 
infection in both feet in January 1980 
and records dated thereafter, and to 
treatment records from Columbia Senior 
Health Center.  Based upon the 
examination and a review of the medical 
evidence, the examiner is asked to 
determine whether the veteran currently 
has a skin disorder of the feet, and if 
so, whether it is at least as likely as 
not that it is related to any incident or 
clinical finding during service.  A 
complete rationale for all opinions 
expressed must be included in the 
examination report.  Any tests deemed 
necessary should be conducted.  The 
claims file must be made available to the 
examiner for review.

9.  The RO is also asked to afford the 
veteran a VA rectal examination to 
determine the manifestations and severity 
of the veteran's service-connected 
hemorrhoids, and the nature and etiology 
of any prostate disorder that may be 
present.  The examiner is asked to 
determine whether the veteran's 
hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant 
tissue that shows evidence of frequent 
recurrences, or whether there is evidence 
of persistent bleeding with anemia or 
anal fissures.  If a prostate disorder is 
present, the examiner is also requested 
to opine whether it is as likely as not 
that it began during or is causally 
linked to service.  The claims file must 
be made available to the examiner for 
review.  Any tests deemed necessary by 
the examiner should be conducted.

10.  When the development requested has 
been completed, the claims for service 
connection and the assignment of a 
compensable rating for hemorrhoids (to 
include whether a staged rating is 
warranted -see Fenderson v. West, 12 Vet. 
App. 119 (1999)) should be readjudicated 
by the RO.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


